 1
 2
                                                                       JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   ERIC BLOSS,                                     Case No. 2:16-cv-01425-VBF-KES
12                Plaintiff,                         ORDER DISMISSING ACTION
13          v.                                        WITHOUT PREJUDICE FOR
                                                      FAILURE TO PROSECUTE
14   SHERIFF DEPUTY BEN-
15   SAHILLE, et al.,
16                Defendants.
17
18
19                                              I.
20                                    BACKGROUND.
21   A. Procedural History.
22         Plaintiff Eric Jeffrey Bloss (“Plaintiff”) filed a 1-page letter that the Court
23   docketed on March 1, 2016 and construed as a civil rights Complaint pursuant to 42
24   U.S.C.§ 1983. (Dkt. 1.) At the time, Plaintiff was a pre-trial detainee. (See Dkt.
25   76.) Plaintiff’s Complaint alleged various prison abuses that occurred while
26   Plaintiff was incarcerated at Los Angeles County Jail awaiting trial. (Dkt. 1.) On
27   March 17, 2016, the Court screened Plaintiff’s initial Complaint pursuant to the
28

                                                1
 1   Prison Litigation Reform Act (“PLRA”) and dismissed the Complaint with leave to
 2   amend. (Dkt. 5.)
 3         Plaintiff subsequently filed a First Amended Complaint, docketed on April 6,
 4   2016, (Dkt. 7), which the Court dismissed with leave to amend. (Dkt. 8.) Plaintiff
 5   then filed a Second Amended Complaint, docketed on May 31, 2016 (Dkt. 11),
 6   which the Court also dismissed with leave to amend. (Dkt. 12.)
 7         On July 7, 2016, Plaintiff constructively filed a Third Amended Complaint
 8   against Los Angeles Sheriff’s Department (“LASD”) Deputies Ben-Sahille, Muro,
 9   Cortez, Barrios, Muse, and Zambrano in their individual capacities. (Dkt. 13 at 3-
10   4.) Finding that Plaintiff’s allegations “at least arguably are sufficient to state
11   constitutional violations under the First, Eighth, and Fourteenth Amendments”
12   (Dkt. 15 at 1), the Court issued an order directing service by the U.S. Marshals.
13   (Dkt. 16.) Plaintiff voluntarily dismissed Deputy Cortez after the U.S. Marshals
14   were unable to effectuate service. (Dkt. 34.)
15         On February 23, 2017, Defendants Ben-Sahille, Barrios, Muro, Muse, and
16   Zambrano (together, “Defendants”) filed a motion for judgment on the pleadings, or
17   in the alternative, a motion for a more definite statement (Dkt. 43), to which
18   Plaintiff responded by filing a Fourth Amended Complaint against the Defendants.
19   (Dkt. 56.) On April 27, 2017, the Defendants moved to dismiss the Fourth
20   Amended Complaint (Dkt. 58), and on September 11, 2017, the Court issued a
21   Report and Recommendation (“R&R”) recommending that Defendants’ motion to
22   dismiss be granted in part and denied in part. (Dkt. 79.) In light of Plaintiff’s
23   objections to the R&R (Dkt. 81), however, the Court vacated the R&R and granted
24   Plaintiff leave to file a Fifth Amended Complaint on or before November 3, 2017.
25   (Dkt. 82.) Plaintiff did not respond.
26         Due to Plaintiff’s failure to respond, on January 3, 2018, the Court issued an
27   Amended R&R, identical in its legal conclusions to the earlier September 2017
28   R&R and recommending that Defendants’ motion to dismiss (Dkt. 58) be granted
                                                  2
 1   in part and denied in part. (Dkt. 86.) On March 23, 2018, the District Judge
 2   adopted the R&R, ordering Plaintiff to file a Fifth Amended Complaint on or before
 3   May 1, 2018. (Dkt. 88.)
 4         Plaintiff constructively filed his Fifth Amended Complaint on July 11, 2018
 5   (Dkt. 91), which the Defendants moved to dismiss on August 22, 2018. (Dkt. 92.)
 6   The Court denied the motion to dismiss without prejudice (Dkt. 97), and on
 7   November 8, 2018, the Defendants again moved to dismiss the Fifth Amended
 8   Complaint. (Dkt. 98.) On February 21, 2019, the Court granted the motion in part,
 9   with leave to amend on or before March 22, 2019. (Dkt. 107.) The Court
10   instructed: “If the Court does not receive an amended pleading or notice of
11   voluntary dismissal by March 22, 2019, then the Court may dismiss for failure to
12   prosecute.” (Id. at 21.)
13         On March 4, 2019, orders issued by the Court (Dkts. 107 and 109) were
14   returned as undeliverable. (Dkts. 112, 113.) Per the LASD Inmate Information
15   Center, Plaintiff was released from custody on February 15, 2019. Because
16   Plaintiff did not notify the Court of his release or of his current address, the Court
17   ordered Plaintiff to show cause why this action should not be dismissed for failure
18   to prosecute and failure to comply with Local Rule 41-6, which requires Plaintiff to
19   keep the Court and opposing parties apprised of his current address. (Dkt. 111.)
20   The Court instructed: “To discharge this Order to Show Cause, Plaintiff shall notify
21   the Court on or before March 21, 2019, of his current address and intent to
22   prosecute this lawsuit. If Plaintiff does not do so, then the Court may recommend
23   that this action be dismissed for failure to prosecute.” (Id. at 1.) The Order was
24   returned as undeliverable (Dkt. 114), and Plaintiff did not respond.
25   B. Instructions Regarding Anticipated Release.
26         On November 9, 2018, the Court docketed a letter from Plaintiff explaining
27   that he anticipates his impending release from custody and requests that the Court
28   send filings to his E-mail, or, alternatively, an address Plaintiff may be able to
                                                 3
 1   access on occasion. (Dkt. 100.) The Court instructed as follows: “Plaintiff is
 2   directed to notify the Court upon his release from custody. At that time, Plaintiff
 3   may receive electronically all documents filed in this action. Upon his release,
 4   Plaintiff should complete the form attached to this order and E-mail the form to the
 5   Court, as the form instructs. Thereafter, Plaintiff will receive all documents filed in
 6   this action via E-mail. Plaintiff, however, is not granted permission to file his
 7   documents electronically and must continue to submit his filings by U.S. mail.
 8   Because he will not receive service by regular mail, Plaintiff will be required to
 9   check his E-mails regularly.” (Dkt. 101.) The Court provided Plaintiff with Form
10   G-80, which allows pro se litigants to register for electronic service. (Id. at 3.)
11         On December 10, 2018, the Court docketed a letter in which Plaintiff
12   expressed concerns regarding his ability to litigate this action after his release from
13   custody. (Dkt. 102.) The Court instructed Plaintiff on how to make an
14   appointment to visit a clinic for self-represented litigants, staffed by volunteer
15   lawyers, at several federal courthouses. (Dkt. 103 at 2.) The Court reiterated that it
16   previously authorized Plaintiff to receive the documents filed in this action by E-
17   mail, rather than U.S. mail, and that this authorization is contingent on Plaintiff
18   regularly checking his E-mail using a friend’s computer or a public library. (Id.)
19   The Court provided the web address to access the form, and the E-mail address to
20   which he should send the form. (Id.) The Court reiterated: “Plaintiff shall notify
21   the Court by mail upon his release from custody ….” (Id.)
22         On February 19, 2019, the Court received from Plaintiff a letter dated
23   February 1, 2019, requesting to update his E-mail address for electronically
24   receiving documents.1 (Dkt. 108.) The Court reiterated its instructions from prior
25         1
             In Plaintiff’s other action pending before this Court, he had prematurely
26   submitted a completed G-80 form. (2:17-cv-05362, Dkt. 27.) The Court instructed:
27   “In Plaintiff’s other civil action, the Court already granted Plaintiff’s request to
     receive electronically all documents filed in both of his actions upon his release
28   from custody. (2:16-cv-01425, Dkt. 101.) Upon release, Plaintiff is not granted
                                                   4
 1   orders and again provided the web address for accessing the form. (Dkt. 109.) The
 2   Court instructed: “Plaintiff shall notify the Court by mail upon his release from
 3   custody …. Upon his release, Plaintiff may register to electronically receive (but
 4   not file) documents with the correct E-mail address. At this time, the Court cannot
 5   correct Plaintiff’s E-mail address because he is in custody and is not registered for
 6   e-filing.” (Id. at 1-2.)
 7                                              II.
 8                                       DISCUSSION.
 9          It is well-established that a district court may dismiss an action for failure to
10   prosecute, failure to follow court orders, or failure to comply with the federal or
11   local rules. See Fed. R. Civ. P. 41(b); Link v. Wabash R. Co., 370 U.S. 626, 629-
12   30 (1962); Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam). Local
13   Rule 41-1 provides that “[c]ivil suits which have been pending for an unreasonable
14   period of time without any action having been taken therein may, after notice, be
15   dismissed for want of prosecution.” L.R. 41-1. Local Rule 41-6 provides:
16          A party proceeding pro se shall keep the Court and opposing parties
17          apprised of such party’s current address and telephone number, if any,
18          and e-mail address, if any. If mail directed by the Clerk to a pro se
19          plaintiff’s address of record is returned undelivered by the Postal
20          Service, and if, within fifteen (15) days of the service date, such
21          plaintiff fails to notify, in writing, the Court and opposing parties of
22          said plaintiff’s current address, the Court may dismiss the action with
23          or without prejudice for want of prosecution.
24   L.R. 41-6. In this case, Plaintiff’s deadlines have expired (to file an amended
25
26   permission to electronically file documents—only to electronically receive
27   documents. Because he is still in custody, Plaintiff submitted the ‘Request for
     CM/ECF Login and Password’ form prematurely.” (Id., Dkt. 28.)
28
                                                  5
 1   complaint and to discharge the Order to Show Cause), Plaintiff has failed to notify
 2   the Court of his release from custody on February 15, 2019 (although he has been
 3   repeatedly ordered to do so), and mail directed to Plaintiff was returned as
 4   undeliverable on March 4, 2019, in violation of Local Rule 41-6.
 5         In determining whether to dismiss a case for failure to prosecute or failure to
 6   comply with court orders, a district court should consider the following five factors:
 7   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
 8   to manage its docket; (3) the risk of prejudice to the defendants; (4) the availability
 9   of less drastic sanctions; and (5) the public policy favoring disposition of cases on
10   their merits. See In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d
11   1217, 1226-28, 1234-52 (9th Cir. 2006). The test is not “mechanical,” but provides
12   a “non-exhaustive list of things” to “think about.” Valley Eng’rs v. Elec. Eng’g
13   Co., 158 F.3d 1051, 1057 (9th Cir. 1998).
14         Here, the five factors support dismissal of Plaintiff’s action based on failure
15   to prosecute this case. The first factor—the public’s interest in the expeditious
16   resolution of litigation—“always favors dismissal.” Yourish v. Cal. Amplifier, 191
17   F.3d 983, 990 (9th Cir. 1999).
18         The second factor—the Court’s need to manage its docket—also supports
19   dismissal. Plaintiff’s “noncompliance has caused the action to come to a complete
20   halt, thereby allowing [him] to control the pace of the docket rather than the Court.”
21   Id. (internal quotations marks omitted). Plaintiff has neglected his obligation to
22   keep the Court apprised of his address and has made no effort to prosecute either of
23   his actions pending before this Court since his release from custody—despite
24   explicit instructions to notify the Court upon his release and to prosecute this action
25   through electronic receipt of documents. Plaintiff’s inaction frustrates the public’s
26   interest in the expeditious resolution of litigation and the Court’s need to manage its
27   docket. It is Plaintiff’s responsibility to move his action toward a disposition at a
28   reasonable pace, while avoiding dilatory and evasive tactics. Morris v. Morgan
                                                  6
 1   Stanley, 942 F.2d 648, 652 (9th Cir. 1991).
 2         The third factor—prejudice to Defendant—supports dismissal. Defendants
 3   have been litigating this action for over two years, yet Plaintiff’s failure to
 4   prosecute is impeding any efficient adjudication of this action. “[T]he failure to
 5   prosecute diligently is sufficient by itself to justify a dismissal, even in the absence
 6   of a showing of actual prejudice to the defendant from the failure … The law
 7   presumes injury from unreasonable delay.” Southwest Marine, Inc. v. Danzig, 217
 8   F.3d 1128, 1138 (9th Cir. 2000) (citing Moneymaker v. CoBen (In re Eisen), 31
 9   F.3d 1447, 1451 (9th Cir. 1994)).
10         The fourth factor—availability of less drastic sanctions—favors dismissal.
11   As explained above, the Court instructed Plaintiff multiple times that he must notify
12   the Court, via U.S. mail, upon his release from custody. The Court also authorized
13   electronic receipt of documents and instructed Plaintiff multiple times on how to
14   register. Nevertheless, Plaintiff has failed to notify the Court of his release or make
15   any other efforts to prosecute this action or his other action pending before this
16   Court. Plaintiff has effectively abandoned his actions. Under these circumstances,
17   the Court is unable to impose a lesser effective sanction.
18         The fifth factor—public policy favoring a disposition of an action on its
19   merits—weighs against dismissal. Pagtalunan v. Galaza, 291 F.3d 639, 643 (9th
20   Cir. 2002).
21         Because four of five enumerated factors support dismissal, this action is
22   dismissed pursuant to Rule 41(b), Local Rule 41-1, and Local Rule 41-6. Local
23   Rule 41-2 provides, “[u]nless the Court provides otherwise, any dismissal pursuant
24   to [Local Rule] 41-1 shall be without prejudice.” L.R. 41-2; see also Fed. R. Civ.
25   P. 41(b) (“[u]nless the dismissal order states otherwise,” a dismissal pursuant to
26   Federal Rule of Civil Procedure 41(b) operates as an adjudication on the merits
27   absent exceptions that are not relevant here). In general, a court has discretion to
28   dismiss an action under Rule 41(b) with or without prejudice. See Fed. R. Civ. P.
                                                  7
 1   41(b); Al-Torki v. Kaempen, 78 F.3d 1381, 1385 (9th Cir. 1996). Considering all
 2   of the circumstances, this action shall be dismissed in its entirety without prejudice.
 3                                            III.
 4                                     CONCLUSION.
 5         For the foregoing reasons, this action is DISMISSED WITHOUT
 6   PREJUDICE.
 7
 8   Dated: March 29, 2019
 9
10                                           ____________________________

11                                            VALERIE BAKER FAIRBANK
12                                           Senior United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 8
